Name: Commission Regulation (EEC) No 3713/86 of 4 December 1986 authorizing the United Kingdom to permit under certain conditions an additional increase in the alcoholic strength of certain wines and certain products intended for wine making
 Type: Regulation
 Subject Matter: beverages and sugar;  Europe
 Date Published: nan

 No L 342/18 Official Journal of the European Communities 5. 12. 86 COMMISSION REGULATION (EEC) No 3713/86 of 4 December 1986 authorizing the United Kingdom to permit under certain conditions an addi ­ tional increase in the alcoholic strength of certain wines and certain products intended for wine making HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3805/85 (2), and in particular Articles 32 (4) and 65 thereof, Whereas under Article 32 ( 1 ) of Regulation (EEC) No 337/79 Member States may permit an increase in the actual or potential natural alcoholic strength only within certain limits ; Whereas, because of extremely heavy rainfall in several regions of the United Kingdom during the summer of 1986, the limits upon increases in the natural alcoholic strength as fixed by Article 32 ( 1 ) of Regulation (EEC) No 337/79 in the case of grapes harvested in the United Kingdom wine area prevent the production of the wines which are normally required by the market ; whereas this Member State should accordingly be authorized to permit, in the regions affected, an additional increase in the natural alcoholic strength as provided for in Article 32 (2) of Regulation (EEC) No 337/79 ; whereas provision should be made for the United Kingdom to communicate to the Commission certain information, in particular under Commission Regulation (EEC) No 1 594/70 (3), as last amended by Regulation (EEC) No 418/86 (4); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Article 1 The United Kingdom is hereby authorized for the 1986/87 wine-growing year to permit, in the counties specified in the Annex, the additional increase in the alcoholic strength laid down in respect of wine-growing zone A in Article 32 (2) of Regulation (EEC) No 337/79 as regards products listed in the first subparagraph of paragraph 1 of the said Article 32 which are produced from grapes intended for the production of table wines. Article 2 1 . On the basis of the declarations referred to in the second subparagraph of Article 36 ( 1 ) of Regulation (EEC) No 337/79, the United Kingdom shall communicate to the Commission not later than 31 May 1987, the quanti ­ ties of sugar, concentrated grape must and rectified concentrated grape must used to make an additional increase in the natural alcoholic strength of the products referred to in Article 1 . 2. Such communications shall give estimates of the quantities of sugar, concentrated grape must and rectified concentrated grape must used to produce an additional increase in the alcoholic strength as provided for in Article 32 (2) of Regulation No 337/79 . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 December 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 54, 5. 3 . 1979, p. 1 . 0 OJ No L 367, 31 . 12. 1985, p. 39. (3) OJ No L 173, 6. 8 . 1970, p. 23. 0 OJ No L 48 , 26. 2. 1986, p. 8 . 5. 12. 86 Official Journal of the European Communities No L 342/ 19 ANNEX Isle of Wight Kent Leicestershire Norfolk Nottinghamshire Oxfordshire Somerset Suffolk Surrey Sussex Wiltshire Berkshire Buckinghamshire Cambridgeshire Cornwall Devon Dorset Essex Glamorgan Gloucestershire Hampshire Hereford and Worcester Hertfordshire